Citation Nr: 0516516	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-20 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973, including honorable combat duty in the Republic of 
Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied service connection for a back 
disability.  The veteran testified before the Board at a 
hearing held at the RO in March 2005. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is a combat veteran with injuries to his back 
consistent with the circumstances, conditions, or hardships 
of combat service.

3.  The veteran currently has degenerative disc disease of 
the lumbar spine as a result of in-service back injuries.


CONCLUSION OF LAW

A low back disability was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.304(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Ibid.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002).  According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began.  38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  Ibid.

It is important to note at this juncture that in the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign or expedition, 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).

Under Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. Section 1154(b) requires a three-
step, sequential analysis:

(1) Has the claimant produced "satisfactory lay 
or other evidence of such injury or disease."  
"Satisfactory evidence" is defined as "credible 
evidence that would allow a reasonable fact finder 
to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat 
service."

(2)  Is the proffered evidence "consistent with 
the circumstances, conditions, or hardships of 
such service."  

(3) Once these the first two steps are met, the 
Secretary "shall accept" the veteran's evidence 
as "sufficient proof of service connection," 
even if no official record of such incurrence 
exists, unless the government can meet the burden 
of showing "clear and convincing evidence to the 
contrary."  

The veteran served honorably during the Vietnam conflict and 
was awarded the Combat Infantryman Badge (CIB), signifying 
his participation in combat.  Paragraph 2-6, Army 
Regulations, 600-8-22 (Military Awards) indicates that there 
are basically three requirements for the award of the CIB: 
The soldier (1) must be an infantryman satisfactorily 
performing infantry duties, (2) must be assigned to an 
infantry unit during such time as the unit is engaged in 
active ground combat, and (3) must actively participate in 
such ground combat. Campaign or battle credits alone is not 
sufficient for the award of the CIB.

The veteran credibly asserts that his duties in Vietnam 
included being airlifted with full gear and having to jump 
three to ten feet from aircraft when being dropped for a 
mission.  He testified before the Board that it was during 
these jumps and missions that he repeatedly injured his back.  
The veteran asserts that he was treated several times during 
service for back pain due to the in-service injuries, that he 
has continued to experience low back pain since that time, 
that he had never had treatment for a back disorder prior to 
service, and that he did not report having back pain upon 
separation examination because he was ready to go home and 
did not want to delay the discharge process.

The veteran's service medical records show that he reported 
having pulled a muscle in his back four years prior to 
induction, but had not sought treatment.  He marked "no" in 
the block for recurrent back pain.  There was no diagnosis of 
a chronic back disability upon induction examination and the 
veteran was found qualified for service.  This reference to a 
pulled muscle four years prior to service does not rise to 
the level of "clear and unmistakable evidence" to rebut the 
presumption of soundness when the veteran entered service.  
See 38 U.S.C.A. § 1111 (West 2002) (presumption of sound 
condition).  Even though the pulled muscle was noted, there 
is no evidence that the pulled muscle represented more than a 
single, acute episode.  

During service, the veteran was treated three times for back 
pain, twice in 1970 and once in December 1972.  He was given 
pain medication and advised to go on light duty.  Upon 
separation examination in January 1973, the veteran did not 
report having a back disability and one was not diagnosed.

The veteran has worked as a mechanic performing heavy manual 
labor since his discharge from service.  The earliest record 
of treatment for back pain is dated in April 1988 when it was 
noted that the veteran's back and shoulder arthritis was 
discussed.  Treatment records reflect that the veteran 
related a history of back pain since service to most of his 
health care providers and even when pursuing Workman's 
Compensation claims for post-service back injuries.  Even 
though he apparently was treated for an on-the-job back 
injury in 2000, this does not obviate the history of back 
symptoms for many years prior to the work-related incident.

In September 2001, the veteran's treating physician since 
1987 reported that the veteran had a long-standing history of 
back problems and opined that due to the nature of the 
veteran's duties during his military service possible 
injuries from those activities could not be ruled out.  His 
treating vascular surgeon reported that based on the 
veteran's history of infantry duties and complaints of back 
pain since service it was certainly plausible that he 
developed back problems related to his service.  And, the 
veteran's treating chiropractor since 1990 opined that the 
veteran's low back problem was a direct result of injuries 
sustained during service.

Given the evidence as outlined above, the Board finds that 
the veteran did not have a preexisting back disability upon 
his induction into service in March 1969.  Although there was 
a notation of a pulled muscle prior to service, there was no 
diagnosis of a chronic back disability nor of any treatment 
for a back disability prior to service.  Additionally, the 
veteran's service records show that he the veteran was 
treated for back pain on several occasions for a prolonged 
period of time during active service; his description of 
injuries to his back are consistent with the circumstances, 
conditions, and hardships of his combat service.  See 
38 U.S.C.A. § 1154(b).  

A review of the medical evidence shows that the veteran has 
complained of back pain since at least 1988.  He also has 
testified that he was treated for back problems from shortly 
after separation from service.  (Although the veteran was 
asked if he could identify or provide records of treatment 
dating from his separation from service until 1987, as he had 
suggested, no such evidence has been produced or sufficiently 
identified.  Nevertheless, the record is already sufficient, 
and no further efforts in this regard are necessary.)  
Although the 1988 record is approximately fifteen years after 
the veteran's discharge from service, it would appear that 
the diagnosis of arthritis of the back was not new at that 
time.  Notwithstanding that fact, the veteran has given 
credible testimony that his back pain has been present 
periodically since his discharge from service and clinical 
testing shows degenerative changes in the lumbar spine 
consistent with degenerative disc disease.

The Board notes that it is not bound by a medical opinion 
that is based solely upon an unsubstantiated history as 
related by the veteran as per LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The opinions of record, however, are based 
on a history that is shown in the record and accepted by the 
Board as fact.  Thus, the medical opinions are credible and 
at least one of the opinions makes a direct link between 
injury during service and current disability.  Accordingly, 
the Board finds that the veteran's current degenerative disc 
disease of the low back is a result of injury during service 
and the veteran's claim is granted. 

In view of the favorable disposition, no further discussion 
is warranted as to VA's fulfillment of its duties to notify 
and assist the veteran.  See 38 U.S.C.A. § 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).


ORDER

Service connection for a low back disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


